Citation Nr: 1701309	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral cataracts.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to December 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  In May 2016, the case was again remanded [by the undersigned VLJ] for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran states that his current bilateral cataracts have resulted from "the problems I was having with my eyes while in the military" (as noted in his February 2010 notice of disagreement).  The Veteran also states that his verified exposure to an explosion during a mortar attack while stationed in Vietnam may have caused his current bilateral cataracts.

The Veteran's service treatment records document the following pertinent findings.  At his May 1967 induction examination, his eyes were evaluated as normal, though it was noted that he had defective vision (20/40 bilaterally) which was "NCD" (not considered disabling).  In June 1967, he complained that his eyes hurt and burned, especially if he ran and did physical training (PT), and a physical examination at that time revealed low grade conjunctivitis.  In July 1967, it was noted that he needed to have his eyes checked, that he needed military glasses, and that he did not have civilian glasses.  In November 1967, he reported that his eyes hurt when reading.  Later in November 1967, he complained of his eyes staying red all of the time and noted some blurring at times, and a corrective lens prescription was ordered.  At his December 1968 separation examination, his vision was noted to be 20/20 bilaterally, and no eye abnormalities were noted.

The Board notes that VA has verified the Veteran's account of being exposed to an explosion during a mortar attack in January 1968 while stationed in Vietnam, as documented by a June 2008 VA memorandum.

Post-service, a February 2006 VA treatment record noted that the Veteran's last eye examination had taken place in January 2006.  The report of this January 2006 eye examination is not currently of record and must be obtained on remand.  A December 2008 VA treatment record documented an optometry consultation during which the Veteran reported noticing "snowflakes" and floaters in his vision, and a VA optometrist rendered an impression of mild NS (nuclear sclerotic) cataracts in both eyes; in a December 2008 statement, the same VA optometrist noted that the Veteran had mild cataracts in each eye and also had "a history of exposure to an explosion during his military service.  There is no apparent ocular damage noted today."

At an August 2010 VA eye examination, the Veteran reported that his eyes were sensitive to light, that they sometimes burned, and that they watered some.  It was noted that his vision was good with glasses.  It was also noted that he had no history of eye surgery or trauma.  The VA examiner diagnosed him with mild NS (nuclear sclerotic) cataracts, noted to be "normal for age."

A June 2011 VA treatment record documented an optometry consultation during which it was noted that the Veteran's early cataracts were not affecting his visual function.  A January 2012 VA treatment record documented an optometry consultation during which he had no complaints or changes regarding his vision.  A December 2013 VA treatment record documented an optometry consultation during which he complained of decreased vision with his glasses.

At a December 2015 VA eye examination (ordered pursuant to the Board's January 2014 remand instructions), the Veteran reported that he had mild watering in both eyes.  It was noted that he had no history of eye surgery or trauma.  The VA examiner (the same one who conducted the August 2010 VA eye examination) diagnosed him with cataracts in both eyes, and opined: "It is less likely than not that [his] cataracts were caused by service.  They are age appropriate."

A February 2016 VA treatment record documented an optometry consultation during which it was noted that the Veteran had 20/30 vision in his right eye and 20/25 vision in his left eye secondary to cataracts.

In a June 2016 addendum medical opinion (ordered pursuant to the Board's May 2016 remand instructions), the VA eye examiner who conducted both the August 2010 and December 2015 VA eye examinations stated the following: "As stated in exam notes, it is less likely than not that [the Veteran's] cataracts were caused by service.  It is most likely that [his] cataracts are age related.  It is normal for people over the age of 60 to start to develop age related cataracts, which are generally NSC [nuclear sclerotic cataracts].  Often times, if trauma causes cataracts, it will be either PSC [posterior subcapsular cataracts] or cortical cataracts.  I feel it is less likely than not that service caused cataracts in this case.  [N]o further examination is required."

The Board's May 2016 remand had instructed the VA examiner, in the course of providing the requested medical opinion addressing any nexus between the Veteran's bilateral cataracts and his service, to "clearly and specifically note and discuss the significance (if any) of the Veteran's factually established exposure to an explosion during a mortar attack in Vietnam." (Emphasis in original.)  However, in the June 2016 addendum medical opinion (quoted above), the VA examiner did not "clearly and specifically" discuss the significance of the in-service explosion, as had been specifically requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Board finds that there are no medical opinions currently of record which address any relationship between the Veteran's current bilateral cataracts and the pertinent findings outlined in his service treatment records (described in detail above); such a medical opinion is necessary in light of the Veteran's assertion that his bilateral cataracts have resulted from the "problems" he was having with his eyes in service (as noted in his February 2010 notice of disagreement).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral cataracts, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  

If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for this disability, as well as the report of any January 2006 eye examination.

2. The AOJ should return the record to the VA examiner who conducted the August 2010 and December 2015 VA eye examinations (and who rendered the June 2016 addendum medical opinion) for another addendum medical opinion.  The examiner must review the entire record.  Based on the factual evidence of record, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's current bilateral cataracts were incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of the pertinent service treatment records, as outlined above in the body of this decision [NOTE TO AOJ - please provide the examiner with this ENTIRE decision, not just these enumerated remand instructions])? OR

b. Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's current bilateral cataracts are etiologically related to his established exposure to an explosion during a mortar attack in Vietnam?  In providing this opinion, the examiner is asked to please clearly and specifically note and discuss the significance (if any) of the Veteran's factually established exposure to an explosion during a mortar attack in Vietnam.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the requested VA examiner is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for bilateral cataracts.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

